Katrina McClenny, Chief Deputy Clerk                       20 November 2015

Twelfth Court of Appeals

1517 West Front Street      Ste. 354

Tyler, Texas    75702


Re:   Request for file mark— Appellant's Pro Se Motion To Suspend Filing Fee
12th (COA) No. 12-15-00259-CV                              Motion To Suspend Rule 9.3.
                                                                    FILED IN COURT 0= APPEALS
Ref. Tr. Ct. No- 114-0765-14
                                                                    12tf\ Court of Appeals District

Style:    Delanda Letregg Player
v.

The State of Texas


Dear Ms. McClenny
                                              Motion To Suspend Rule 9..
      Please find the enclosed aforementioned Motion To Suspend Filing '

the above style and cause.         As Appellant Player', is requesting for said Motion's

to be file marked and presented to the Hon: Judge's of the Twelfth Court of App

eals for their review and considerations of the Appellant's pleadings therein.

      In addition Ms. McClenny it may be noted that Appellant Player' has con

tacted the District Clerk, Lois Rogers as encouraged to do so by your letter

of November, 6, 2015      Inquiring whether there was anything the Office of the

District Clerk/Court Reported needed from him to complete the record ?                                Sent

also on Nov. 20, 2015        Therein,    a second request has been made to the District

Clerk, to forward Appellant Player', a copy of the Clerk's/Reporter's Record's

for cause to his current place of confinement— so he may timely perfect his

appeal.    A cuplicate/cqpy of said letter is ATTATCHED herein...

      Thank-You, in advance for your time and assistance with this matter.

                                                           Sincerly,


                                                           ffiffoseJi* jf}/%ty£?                         Se


                                                           Delanda Letregg Playe
                                                           TDCJ-ID#1955184
                                                           Wynne Unit
                                                           810 FM 2821
                                                           Huntsville,       Texas
                                                                                       77349




                                               I.                                                       COPY
 ORIGINAL
                                                                                                               •




                                  (Let. to Chief-Deputy-Clerk)
                      12th. Dist.      (COA) No. 12-15-00259-CV
                          Ref.   Tr-   Ct-   No.    114-0765-14


Delanda Letregg Player
            (Appellant)
                                                           Twelfth Court of Appeals
v.


                                                                  Tyle :: feSa'S court of appeals
The State of Texas                                                         12th Court ofAppeals Drsr.ct
            (Appellee)

To The Honorable Judge of said Court:
                                                                       L        TYLER TEXAS
                                                                             PAM ESTES, CI Ffiv

     COMES NOW, Delanda Letregg Player, TDCJ-ID#1955184 Appellant Pro Se here-

an after to present the above styled motion for cause.

     Appellant Player', submits he anticipates filing his Pro Se Appellant's

Brief pursuant to Tex. R. App. P.       Rule       38.1.   in the near future—

     Pursuant to Twelfth District (COA) local rules of the Court— as provided

to him by Chief-Deputy-Clerk's Office in a November 6, letter— stating an

"Original" and (4) "Original/Duplicates".           Ref. Briefs

     Appellant submits TDCJ-ID Wynne Unit does not provide an indigent or

any other offender for that matter, access to any photo copier equipment.

     The Wynne Unit Law Library currently does not have any means for

the Appellant to create any computer generated documents— for purposes

of eltronic filing with the courts.

                                         PRAYER


     Appellant Player', request of the court to consider his pleadings here-

as just, and for the Hon: Court to rule accordingly.

SUBMISSION TO COURT
                                                           Respectfully submitted,

DATED ON THIS THE_20_, DAY OF November, 2015               jQpJUjr^J)^ ~jR^PPj^I3°^
                                                           Delanda Letregg Player
                                                           TDCJ-ID#1955184

                                                           Wynne Unit
                                                           810 FM 2821

                                                           Huntsville,     Texas

                                                                                 77349

                                             -1-
                              CERTIFICATE OF SERVICE


      I, Delanda Letregg Player, TDCJ-ID#1955184 certify that I have sent
a true and correct "ORIGINAL COPY" of Appellant's Pro Se Motion To Suspend

Eiling Fee via United States Mail postage prepaid to the following parties:
Katrina McClenny, Chief-Deputy-Clerk              Appellant;
Twelfth Court of Appeals                          Delanda Letregg Player

1517 West Front Street     Ste. 354               TDCJ-ID#1955184
Tyler, Texas   75702                              Wynne Unit


 *   Please Construe:

 Motion To Suspend Rule 9.3. (herein)


DATED ON THIS THE 2^J_ DAY 0F November, 2015      ^j2^/vyJU "T D,W            Pro Se
                                                                              t/LQ/
                                                  Delanda Letregg Player C/
                                                  TDCJ-ID#1955184

                                                  Wynne Unit
                                                  810 FM 2821

                                                  Huntsville, Texas

                                                                      77349




C.    Chief-Deputy-Clerk McClenny'
CC Appellant Player'
[Enclosures as Stated]




 ORIGINAL                               -4-                                      COPY